RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 February 2022 has been entered.
Amendments to claims 1, 2, 3, and 7, filed on 07 February 2022, have been entered in the above-identified application.  Claims 11-18 have been added and claims 4 and 8 have been cancelled by applicant.  Claims 1-3, 5-7, and 9-18 are pending.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5-7, and 9-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 2, line 5 of the claims refers to “the unstretched layer”, and this layer has a mass occupancy of 0.55 to 0.95 as determined by dividing a basis weight of the uniaxially stretched layer by a basis weight of all film layers.  Later in the claim, options (i) notes that the film includes two uniaxially stretched layers.  It is impossible for each uniaxially stretched layer to have a mass occupancy within the claimed range, as this would result in a total mass occupancy of more than 1.  That is, if the first laminated layer has the lowest mass occupancy of 0.55, the core layer is thin to have a minimal mass occupancy, and the second laminate layer also has the lost mass occupancy of 0.55, the total mass occupancy of the laminate would be at least 1.10 which is not possible.
The Examiner suggests amending the claims to note “a film comprising at least one uniaxially stretched layer”, and that a total mass occupancy of the uniaxially stretched layer(s) is 0.55 to 0.95.  This allows for multiple uniaxially stretched layers as in option (i) while maintaining the intent of the mass occupancy limitation.
Regarding claims 1 and 2, line 7 of the claims recites the basis weight of “all film layers”, however no other layers have been recited in the film up to this point in the claim.  Thus the reference to “all film layers” lacks sufficient antecedent basis.  See MPEP § 2173.05(e).  The Examiner suggests reciting “all layers of the film”, and moving the mass occupancy clause to the end of the claims, to ensure proper antecedent basis for this limitation.
Regarding claims 3, 5, 6, 7, and 9-18, these claims depend on one or more of the above claims and thus incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 102
Claims 1-3, 5-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Iwase (WO 2016/133012 A1) as evidenced by EP 3,778,032 A1 and by Breton (U.S. Pat. 6,649,682).  U.S. Pat. 10,717,223 was relied upon as the translation of Iwase.
The applied reference has a common inventor and assignee with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by:  (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-3 and 7, Iwase describes a film laminate including at least a base layer and a heat seal layer each containing a thermoplastic resin, see col. 6, lines 26-32.  Table 1 teaches “PP1” which is homopolypropylene with trade name NOVATEC PP MA4, and “CA1” which is calcium carbonate with trade name SOFTON #1800 and “TIO” which is rutile titanium dioxide with trade name TIPAQUE CR-60, see col. 34-35.  These materials are used in the examples shown in Table 2 in col. 35-36.  This is the same polypropylene and calcium carbonate and titanium dioxide used in the examples of the present specification, see Tables 1-2 on pp. 54-55 of the instant specification.  Accordingly, films made from these same materials will necessarily have a tensile strength in one direction and tensile strength in an orthogonal direction within the range specified in Claim 1, and have a tensile strain at strength in one direction and a tensile strain at strength in an orthogonal direction within the range specified in claim 2.  
The Examiner notes that the claimed tensile strength and tensile strain at strength properties are a property of the film structure and composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
Iwase teaches that the laminate includes a base layer, intermediate layer, and heat seal layer, see col. 18, lines 7-18.  These layers may be uniaxially stretched or biaxially stretched resulting in examples of base layer / intermediate layer / heat seal layer being biaxial / uniaxial / uniaxial oriented or uniaxial / biaxial / biaxial oriented.  The disclosure of layers being biaxially oriented / uniaxially oriented / uniaxially oriented reads on the structure of option (ii) as recited in claims 1 and 2 in which the core layer is uniaxially oriented and the first laminated layer is biaxially stretched.
Iwase also teaches including a fine filler in the base or intermediate layers, see description at col. 19, lines 53-62, col. 11 line 35 through col. 12 line 29, and examples in Table 2.  In particular, Examples 12 and 15 each use a base layer of 73 wt. % PP1, 22 wt. % of CA1, and 5 wt. % of TIO (shown as “TIC” in the table heading).  
The density of the thermoplastic resin film is disclosed to be most preferably in the range of 0.7 to 0.85 g/cm3, see col. 29, lines 20-39.  Examples 12 and 15 have densities of 0.86 and 0.85 g/cm3, respectively, see Table 2 at col. 37-38.  EP ‘032 provides evidence that the density of SOFTON 1800 calcium carbonate (used as CA1 in Iwase) is 2.7 g/cm3, see p. 17, [0143].  Breton provides evidence that the density of titanium dioxide is 4.3 g/cm3, see col. 6, lines 30-37.  Thus, a film containing 73 wt. % PP1, 22 wt. % CA1, and 5 wt. % TIO will have a density of about 1.05 g/cm3.1
Assuming equally thick layers, the mass of the base layer in Examples 12 and 15 will be higher than that of the intermediate layer due to the presence of the 22% calcium carbonate and 5% titanium dioxide additives which are minimally present (only 1% calcium carbonate) in the intermediate layer.  A filled base layer with a density of 1.05 g/cm3 is heavier than an equally thick relatively unfilled intermediate layer with a density of about 0.85 g/cm3 resulting in a mass occupancy of the base layer being about 0.553.2  Thus the mass occupancy of the base layer is within the claimed range of 0.55 to 0.95 based on the weight of all film layers as claimed.  If the base layer is thicker than the intermediate layer, then the mass occupancy of the base layer is correspondingly larger.
Regarding claims 5 and 9, Iwase teaches that the laminate is taken up by a winder, see Example 1 at col. 39, lines 10-15.  Thus the film is wound into a roll.  The direction of tensile strength and tensile strain at strength property measurements is necessarily a longitudinal direction.
Regarding claims 6 and 10, Iwase also teaches that the heat seal layer is an adhesive layer, see col. 14, lines 25-30.  The adhesive layer may be adhered to a plastic container, see col. 15, lines 52-62.  This reads on a pressure-sensitive adhesive layer as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 14, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwase (WO 2016/133012 A1) as evidenced by EP 3,778,032 A1 and by Breton (U.S. Pat. 6,649,682).  U.S. Pat. 10,717,223 was relied upon as the translation of Iwase.

Regarding claims 13, 14, 17, and 18, Iwase and EP ‘032 and Breton are relied upon as described above to teach a film laminate having the configuration of option (ii) as in claims 1 and 2.  Iwase does not specify the thickness of the individual layers of the laminate.
However, the examples shown in Table 2 at col. 37-38 have total laminate thicknesses of from 75 microns to 200 microns.  It would have been obvious to have formulated the core layer and first and second laminated layers with thicknesses within the claimed range of 15-40 microns for the core layer and 5-30 microns for the first and second laminated layers to result in an overall laminate thickness of from 75 to 200 microns as taught in the examples of Iwase to arrive at the claimed invention.
A laminate with first and second laminated layers of from 5-30 microns and a core layer of from 15-40 microns has an overall thickness of from (5+15+5) to (30+40+30) microns, or from 25 to 100 microns.  This overlaps the example layer thicknesses taught in Iwase.
As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 


RESPONSE TO APPLICANT’S ARGUMENTS

Applicant’s arguments in the response filed 07 February 2022 regarding the 35 U.S.C. § 102 rejection of claims 1-10 of record over Iwase (WO 2016/133012 A1) as evidenced by EP 3,778,032 A1 and by Breton (U.S. Pat. 6,649,682) have been carefully considered but are deemed unpersuasive.
Applicant argues that the Examiner assumed the thicknesses of the base layer and intermediate layers of Iwase to be 10 microns, and that such an assumption is unfounded and the calculation of the purported density is not supported by the disclosure of Iwase.  Furthermore, applicant argues that the Examiner’s calculations are incorrect as the presence of calcium carbonate in the layers will result in pores during the stretching process which will affect the density of the porous layer.
The Examiner disagrees.  The Examiner notes that claims 1 and 2 do not specify the thickness of the individual layers.  The Examiner’s assumption was merely for a basis of calculating the mass occupancy of the layers of Iwase.  As for the presence of calcium carbonate, the Examiner agrees that stretching the layer will affect various properties but this will not affect the mass of the resulting stretched layer.  Thus comparing the mass of a stretched layer or unstretched layer does not affect the resulting mass occupancy value.
Applicant also argues that the claimed invention has advantages such as improved linear cutability and preventing of breakage due to a tensile force applied in one direction.  See p. 12 of the remarks.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., easier cuttability, improved linear cuttability) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, this 35 U.S.C. § 102 rejection is maintained.


Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sample calculation: 100 grams of film contains 73 g of PP1 with a density of about 0.85 g/cm3 and thus the resin takes up 73 g / 0.85 g/cm3 = 85.9 cm3 of volume.   22 g of calcium carbonate with a density of 2.7 g/cm3 takes up 22g / 2.7 g/cm3 = 8.1 cm3 of volume.  5 g of titanium dioxide with a density of 4.3 g/cm3 takes up 5 g / 4.3 g/cm3 = 1.2 cm3 of volume.  The total volume is about 85.9 + 8.1 + 1.2 = 95.2 cm3 for an average density of 100g / 95.2 cm3 = 1.05 g/cm3.
        2 Sample calculation: A 10 micron thick film with a density of 1.05 g/cm3 has a basis weight of 1.05 mg/cm2.  A 10 micron thick film with a density of 0.85 g/cm3 has a basis weight of 0.85 mg/cm2.  The total weight is thus 1.90 mg per square centimeter of film, and the base layer comprises 1.05 / 1.90 = .553 weight fraction of the laminate.